Fourth Court of Appeals
                                San Antonio, Texas
                                   September 12, 2019

                                   No. 04-19-00332-CV

    Lee B. WHEELER, Trustee of the L& P Children's Trust and Nancy Wheeler Plumlee,
                                     Appellants

                                            v.

                   SAN MIGUEL ELECTRIC COOPERATIVE, INC.,
                                  Appellee

               From the 36th Judicial District Court, McMullen County, Texas
                             Trial Court No. M-17-0027-CV-A
                      Honorable Starr Boldrick Bauer, Judge Presiding


                                      ORDER
      Appellant’s second motion for extension of time is GRANTED. Appellant’s brief is due
October 11, 2019. No further extensions will be granted absent extenuating circumstances.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court